Citation Nr: 0838905	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In October 2005, the RO denied the veteran's claim for 
individual unemployability.  In December 2005, the RO 
received a letter from the veteran indicating his 
disagreement with the decision.  A statement of the case must 
be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998).

The issue of entitlement to a total rating based upon 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has occupational and social impairment, with 
deficiencies in most areas, such as work and family 
relations, impaired impulse control, panic attacks, 
difficulty adapting to stressful circumstances and inability 
to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA outpatient records with 
the claims folder.  Additionally, the veteran was afforded a 
VA examination in February 2005.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Rating Higher Than 50 Percent 
for PTSD

Service connection for PTSD was established by an April 2005 
rating decision, at which time a 50 percent rating was 
assigned, effective from November 2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision that established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered.

The veteran is currently rated at 50 percent under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  A rating of 50 percent is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411 
(2008).  

The veteran is seeking an increased rating.  A rating of 70 
percent is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.

The veteran is diagnosed with PTSD and is receiving monthly 
treatment at a VA hospital, including PTSD group therapy 
sessions.

The veteran was afforded a VA examination in February 2005.  
During the examination, the veteran appeared alert and 
oriented.  The veteran stated he is depressed most of the 
time, his energy level is low, and he has difficulty with 
motivation.  His appetite comes and goes.   He feels hopeless 
and no longer has interest in camping, hunting, or fishing.  
The veteran has intrusive thoughts three or four times a 
week, and has nightmares.  He tries to avoid thoughts or 
feelings about the war on a daily basis and he feels distant 
and cut off from other people.  He has substantial difficulty 
feeling love, happiness and positive feelings.  Additionally, 
he has problems with irritability and anger two or three 
times a week, which included kicking things around on the 
floor of his house and becoming extremely aggravated when his 
computer had technical problems.  Due to his intrusive 
thoughts about the war, the veteran has trouble concentrating 
during work, which caused him to have to quit at least one 
job.  He also has an exaggerated startle response.  The 
veteran states his wife divorced him because he became 
withdrawn and reticent.  The veteran has one close friend and 
maintains one family relationship.

During VA outpatient consultations in February 2005, the 
veteran was described as depressed with low energy, low 
motivation, psychomotor retardation, and anxiety symptoms.  
His concentration and memory were poor.  The veteran stated 
his sleep was disturbed and his appetite poor.  He stated 
that he had anxiety in the form of panic attacks that happen 
when he is around crowds.  The veteran experienced 
hyperarousal symptoms including sleep disturbance, 
irritability, and hypervigilance.  

In a VA outpatient record from March 2005, the veteran was 
described to have PTSD symptoms of intrusive thoughts, 
nightmares, decreased interest, decreased participation, 
restricted range of affect, detachment, irritability, poor 
concentration, and hypervigilance.  In May 2005, the veteran 
attended three out of four PTSD group therapy sessions.  The 
veteran has also been placed on several different medications 
in order to attempt to control his PTSD symptoms.

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  A rating 
of 70 percent is warranted.  Based on the VA examination and 
VA outpatient records, the veteran has occupational and 
social impairment, with deficiencies in most areas, such as 
work and family relations, impaired impulse control, 
difficulty adapting to stressful circumstances, panic 
attacks, and inability to establish and maintain effective 
relationships.

A rating higher than 70 percent is not warranted because 
although the veteran asserts he has disorientation to time, 
the veteran does not have total occupational and social 
impairment due to such symptoms as: gross impairment in the 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); memory loss for names of close 
relatives, own occupation, or own name.  Such manifestations 
are not noted in the VA outpatient records, or the VA 
examination.  

Accordingly, the veteran symptoms more closely approximate 
the requirements necessary for a 70 percent disability rating 
under Diagnostic Code 9411, and his claim is granted.  


ORDER

A disability rating of 70 percent, but no higher, for the 
veteran's PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

In an October 2005 rating decision the veteran was denied a 
total rating based upon individual unemployability.  In a 
statement of November 2005, the veteran submitted a written 
notice of disagreement with that decision.  Where an SOC has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to a total 
rating based upon individual 
unemployability.  The veteran should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues.  The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claim.  If the claim remain denied, issue to the veteran 
a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


